        Case 3:16-md-02741-VC Document 12653 Filed 03/02/21 Page 1 of 1




                                                                                       Christopher L. Schnieders
                                                                              PARTNER – KANSAS CITY OFFICE
                                                                                         DIRECT (913) 246-3860
                                                                                  CSCHNIEDERS@NAPOLILAW.COM



                                             March 2, 2021

Honorable V. Chhabria
Northern District of California
San Francisco Courthouse, Courtroom 4
17th Floor
450 Golden Gate Avenue
San Francisco, California 94102



       Re:     MDL No. 2741; Case No. 16-md-02741-VC; in the United States District Court,
               Northern District of California

               Napoli Shkolnik Letter Response to Plaintiffs’ Co-Lead Counsel’s Statement of
               Recent Decision in Support of Motion to Amend Pre-Trial Order 12

Dear Judge Chhabria:

        We write to inform the Court that, in addition to being procedurally improper (because it
concerns a judicial order that was published before Co-Lead Counsel filed their reply, contra Civil
Local Rule 7-3(d)(2)), Co-Lead Counsel’s “statement” asserting that that order submitted was
“asked for and received” by a leadership group that included Napoli Shkolnik, PLLC is
humiliatingly false—twice over. First, the outdated appointment order referenced for this claim
expressly appointed the firm’s former partner Jennifer Liakos in a personal capacity, see Co-Lead
Ex. B at 7, and as our website demonstrates, she is no longer a member of the firm (and hasn’t
been for over 12 months). And second, Ms. Liakos was not reappointed to leadership in the
operative appointment order, which Co-Lead Counsel somehow failed to attach. See In re: 3M,
N.D. Fl. Dkt. No. 19-md-2885, Doc. 1131 (PTO-38, May 17, 2020) at 2 (naming to leadership
neither Ms. Liakos nor anyone else from Napoli Shkolnik).

                                                           Very truly yours,



                                                           Christopher L. Schnieders



                                             NAPOLILAW.COM
                       6731 WEST 121 ST STREET, SUITE 201, OVERLAND PARK, KANSAS 66209
